DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/09/2022 has been entered. Claims 1, 3-11, 13-18 and 20 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed 02/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubisin et al, US Publication No. 2017/0160370 (hereinafter Yakubisin) in view of Johanessen et al, US Publication No. 2007/0120739 (hereinafter Johanessen) and further in view of Schopis, NPL “Single-Element GNSS Patch antenna Pattern Control”.
Regarding claim 1, Yakubisin discloses an enhanced LOng-RAnge Navigation (eLORAN) receiver comprising:
an antenna and eLORAN receiver circuitry coupled thereto (Fig. 1: antenna package 130 coupled to eLORAN receiver 30 which can receive eLORAN signals, see para [0017], line 4-7), the antenna configured to receive an eLORAN broadcast signal (para [0017], line 4-7: the antenna assembly 130 can receive ELORAN signals) and comprising
a ferromagnetic core (para [0035], line 1-7: ferrite brick),
conductive winding (para [0035], line 1-7: H-field antennas 111, 112 are multi-turn loops) configured to respond to a respective H-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the H-field antennas can receive eLORAN signals), and
an element adjacent said ferromagnetic core (Fig. 1, para [0022], line 1-3: the E-field antenna 120 and the H-field antennas 111 and 112 are co-located in a single package 130 which under BRI can be understood as the E-field element is adjacent to the H-field elements which comprises the ferrite brick, see para [0035], line 1-7) and configured to respond to an E-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the E-field antennas can receive ELORAN signals).
Yakubisin does not discloses the elements responding to H-field signal are ferromagnetic core comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms. 
Johanessen discloses the elements responding to H-field signal are ferromagnetic core (Para. [0008]: a magnetic cross-loop ferrite antenna system of orthogonally crossed pairs of windings on a ferrite cross responds to the H-field of the signals) comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom (Fig. 1, Fig. 2, Para. [0017]: ferrite cross structure F and legs 1-4) and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms (Fig. 1 and Fig. 2, Para. [0017]: coils W1 and W3 wound upon legs 1 and 3, coils W2 and W4 wound upon legs 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the elements responding to H-field signals in Yakubisin with the ferromagnetic core with plurality of ferromagnetic arms and conductive winding surrounding each arms as taught in Johanessen to achieve the predictable result of having an antenna element responding to H-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals.
Yakubisin does not disclose the element responding to E-field signal is a patch element.
Schopis disclose the element responding to E-field signal is a patch element (page 21, line 9-10: patch antennas are classified as an E-field antenna).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the element responding to E-field signal in Yakubisin with the patch element as taught in Schopis to achieve the predictable result of having an antenna element responding to E-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals. 
Regarding claim 3, Yakubisin further discloses  eLORAN receiver circuitry is configured to correct a position based upon the plurality of H-field signals and the E-field signal (fig. 3, Para. [0037], [0040]: the processor 340 (i.e. circuitry) receiving the signals 152 from H-field antennas 111, 112 (i.e. H-field signals) and E-field antenna 120 (i.e. E-field signal) to outputs information of latitude and longitude position of vehicle 60).
Regarding claim 5, Yakubisin, Johanessen and Schopis do not teach an electrically conductive ground plane opposite to the electrically conductive patch element.
It’s well-known in the art that the patch antenna has to operate in conjunction with a ground plane (See reference Shahin Farahani, ZigBee Wireless Networks and Transceivers. 2008, pages 199 for further evidence).
Regarding claim 6, Yakubisin does not disclose said plurality of ferromagnetic arms are arranged in aligned pairs.
Johanessen discloses said plurality of ferromagnetic arms are arranged in aligned pairs (Fig. 1, Para. [0003]: two orthogonal pairs on a ferrite cross).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the aligned pairs of ferromagnetic arms as taught in Johanessen to the antenna arrangement as taught in Yakubisin for the purpose of having the orthogonal loops to receive signals from sine and cosine directions (Yakubisin, para [0021]).
Regarding claim 7, Yakubisin does not teach antenna comprises at least one feed point coupled to said respective electrically conductive winding and said electrically conductive patch element.
Johanessen discloses at least one feed point coupled to said respective electrically conductive windings (Fig. 2: The H-field +/- feeds to windings W1-W4 and W1’-W4’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed point as taught in Johanessen to the antenna arrangement as taught in Yakubisin in order to connect to the windings and get the signal received from the windings.
Yakubisin, Johanessen and Schopis do not teach at least one feed point coupled to said electrically conductive patch element.
It’s well-known in the art that all antenna will need a feed line which contains at least one feed point to feed the signal to and from the patch antenna (See “Feed Line” (2016, December 21). Techopedia. https://www.techopedia.com/definition/16795/feed-line (Accessed January 28, 2022) for further evidence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feed point coupled to the patch element with the antenna arrangement as taught in Yakubisin, Johanessen and Schopis for the purpose of getting the signals from the patch antenna and combining with other signals to create a back-up for GPS (Yakubisin, para [0016]).
Regarding claim 9, Yakubisin does not disclose said plurality of ferromagnetic arms defines a cross- shape.
Johanessen further teaches said plurality of ferromagnetic arms defines a cross-shape (Fig. 1, Fig.2, Para [0017]: four coils on helical windings Wl-W4 upon a ferrite cross structure F, with the coils W1 and W3 wound upon legs 1 and 3, shown vertical along axis (1), and coils W2 and W4 wound along the orthogonal legs 2 and 4 extending along axis (2)).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cross-shape of ferromagnetic arms as taught in Johanessen to the antenna arrangement as taught in Yakubisin for the purpose of having the orthogonal loops to receive signals from sine and cosine directions (Yakubisin, para [0021]).
Regarding claim 10, Yakubisin further discloses said ferromagnetic core comprises at least one of ferrite, powdered iron, electrical steel, and nanocrystalline iron (para [0035], line 1-7: ferrite brick)
Regarding claim 11, Yakubisin discloses an antenna to be coupled to enhanced LOng-RAnge Navigation (eLORAN) receiver circuitry (Fig. 1: antenna package 130 coupled to eLORAN receiver 30 which can receive eLORAN signals, see para [0017], line 4-7), the antenna configured to receive an eLORAN broadcast signal (para [0017], line 4-7: the antenna assembly 130 can receive ELORAN signals) and comprising
a ferromagnetic core (para [0035], line 1-7: ferrite brick),
conductive winding (para [0035], line 1-7: H-field antennas 111, 112 are multi-turn loops) configured to respond to a respective H-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the H-field antennas can receive eLORAN signals), and
an element adjacent said ferromagnetic core (Fig. 1, para [0022], line 1-3: the E-field antenna 120 and the H-field antennas 111 and 112 are co-located in a single package 130 which under BRI can be understood as the E-field element is adjacent to the H-field elements which comprises the ferrite brick, see para [0035], line 1-7) and configured to respond to an E-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the E-field antennas can receive ELORAN signals).
Yakubisin does not discloses the elements responding to H-field signal are ferromagnetic core comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms. 
Johanessen discloses the elements responding to H-field signal are ferromagnetic core (Para. [0008]: a magnetic cross-loop ferrite antenna system of orthogonally crossed pairs of windings on a ferrite cross responds to the H-field of the signals) comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom (Fig. 1, Fig. 2, Para. [0017]: ferrite cross structure F and legs 1-4) and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms (Fig. 1 and Fig. 2, Para. [0017]: coils W1 and W3 wound upon legs 1 and 3, coils W2 and W4 wound upon legs 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the elements responding to H-field signals in Yakubisin with the ferromagnetic core with plurality of ferromagnetic arms and conductive winding surrounding each arms as taught in Johanessen to achieve the predictable result of having an antenna element responding to H-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals.
Yakubisin does not disclose the element responding to E-field signal is a patch element.
Schopis disclose the element responding to E-field signal is a patch element (page 21, line 9-10: patch antennas are classified as an E-field antenna).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the element responding to E-field signal in Yakubisin with the patch element as taught in Schopis to achieve the predictable result of having an antenna element responding to E-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals.
Regarding claim 13, Yakubisin further discloses the eLORAN receiver circuitry is configured to correct a position based upon the plurality of H-field signals and the E-field signal (fig. 3, Para. [0037], [0040]: the processor 340 (i.e. circuitry) receiving the signals 152 from H-field antennas 111, 112 (i.e. H-field signals) and E-field antenna 120 (i.e. E-field signal) to outputs information of latitude and longitude position of vehicle 60).
Regarding claim 15, Yakubisin, Johanessen and Schopis do not teach an electrically conductive ground plane opposite to the electrically conductive patch element.
It’s well-known in the art that the patch antenna has to operate in conjunction with a ground plane (See reference Shahin Farahani, ZigBee Wireless Networks and Transceivers. 2008, pages 199 for further evidence).
Regarding claim 16, Yakubisin does not disclose said plurality of ferromagnetic arms are arranged in aligned pairs.
Johanessen discloses said plurality of ferromagnetic arms are arranged in aligned pairs (Fig. 1, Para. [0003]: two orthogonal pairs on a ferrite cross).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the aligned pairs of ferromagnetic arms as taught in Johanessen to the antenna arrangement as taught in Yakubisin for the purpose of having the orthogonal loops to receive signals from sine and cosine directions (Yakubisin, para [0021]).
Regarding claim 17, Yakubisin does not teach antenna comprises at least one feed point coupled to said respective electrically conductive winding and said electrically conductive patch element.
Johanessen discloses at least one feed point coupled to said respective electrically conductive windings (Fig. 2: The H-field +/- feeds to windings W1-W4 and W1’-W4’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed point as taught in Johanessen to the antenna arrangement as taught in Yakubisin in order to connect to the windings and get the signal received from the windings.
Yakubisin, Johanessen and Schopis do not teach at least one feed point coupled to said electrically conductive patch element.
It’s well-known in the art that all antenna will need a feed line which contains at least one feed point to feed the signal to and from the patch antenna (See “Feed Line” (2016, December 21). Techopedia. https://www.techopedia.com/definition/16795/feed-line (Accessed January 28, 2022) for further evidence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feed point coupled to the patch element with the antenna arrangement as taught in Yakubisin, Johanessen and Schopis for the purpose of getting the signals from the patch antenna and combining with other signals to create a back-up for GPS (Yakubisin, para [0016]).
Regarding claim 18, Yakubisin discloses a method for making an antenna to be coupled to enhanced LOng-RAnge Navigation (eLORAN) receiver circuitry (Fig. 1: antenna package 130 coupled to eLORAN receiver 30 which can receive eLORAN signals, see para [0017], line 4-7), the antenna configured to receive an eLORAN broadcast signal (para [0017], line 4-7: the antenna assembly 130 can receive ELORAN signals) and comprising
a ferromagnetic core (para [0035], line 1-7: ferrite brick),
conductive winding (para [0035], line 1-7: H-field antennas 111, 112 are multi-turn loops) configured to respond to a respective H-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the H-field antennas can receive eLORAN signals), and
an element adjacent said ferromagnetic core (Fig. 1, para [0022], line 1-3: the E-field antenna 120 and the H-field antennas 111 and 112 are co-located in a single package 130 which under BRI can be understood as the E-field element is adjacent to the H-field elements which comprises the ferrite brick, see para [0035], line 1-7) and configured to respond to an E-field signal of the eLORAN broadcast signal (para [0017], line 4-7: the E-field antennas can receive ELORAN signals).
Yakubisin does not discloses the elements responding to H-field signal are ferromagnetic core comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms. 
Johanessen discloses the elements responding to H-field signal are ferromagnetic core (Para. [0008]: a magnetic cross-loop ferrite antenna system of orthogonally crossed pairs of windings on a ferrite cross responds to the H-field of the signals) comprising a  ferromagnetic medial portion and a plurality of ferromagnetic arms extending outwardly therefrom (Fig. 1, Fig. 2, Para. [0017]: ferrite cross structure F and legs 1-4) and a respective electrically conductive winding surrounding each of the plurality of ferromagnetic arms (Fig. 1 and Fig. 2, Para. [0017]: coils W1 and W3 wound upon legs 1 and 3, coils W2 and W4 wound upon legs 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the elements responding to H-field signals in Yakubisin with the ferromagnetic core with plurality of ferromagnetic arms and conductive winding surrounding each arms as taught in Johanessen to achieve the predictable result of having an antenna element responding to H-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals.
Yakubisin does not disclose the element responding to E-field signal is a patch element.
Schopis disclose the element responding to E-field signal is a patch element (page 21, line 9-10: patch antennas are classified as an E-field antenna).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the element responding to E-field signal in Yakubisin with the patch element as taught in Schopis to achieve the predictable result of having an antenna element responding to E-field signal, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The motivation stems from the need to achieve different radiation characteristic because different antenna shapes will generate different radiating pattern and direction signals.
Regarding claim 20, Yakubisin further discloses the eLORAN receiver circuitry is configured to correct a position based upon the plurality of H-field signals and the E-field signal (fig. 3, Para. [0037], [0040]: the processor 340 (i.e. circuitry) receiving the signals 152 from H-field antennas 111, 112 (i.e. H-field signals) and E-field antenna 120 (i.e. E-field signal) to outputs information of latitude and longitude position of vehicle 60).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubisin, Johanessen and Schopis as applied to claims 3 and 13 above, and further in view of Schantz et al, US Publication No. 2010/0103025 (hereinafter Schantz).
Regarding claim 4, Yakubisin further teaches said eLORAN receiver circuitry (Fig. 1, Para. [0022], line 6-8: the antenna receiver 30 includes a processor) is configured to calculate an E-field to H-field pulse arrival time difference (Fig. 3, Para. [0027], line 7-11: measure the time difference of arrival signals received through H-field antenna 111, 112 and E-field antenna 120 and E) ; and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H-field pulse arrival time difference(Para. [0027], line 7-11: triangulates the vehicle position).
Yakubisin, Johanessen and Schopis do not explicitly teach said eLORAN receiver circuitry is configured to calculate an E-field to H-field amplitude ratio, an E-field to H-field phase difference, and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H- field amplitude ratio, the E-field to H-field phase difference.
Schantz teaches said eLORAN receiver circuitry (Para. [0015], line 7-8: a control processor) is configured to calculate an E-field to H-field amplitude ratio, an E-field to H-field phase difference (Para. [0016], line 1-5: the control processor compares the difference between E-field and H-field phase and the difference between the E-field and H-field magnitude), and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H- field amplitude ratio, the E-field to H-field phase difference (Para. [0015], line 4-8: a control processor compares the locator data set which is  generated comprising the receiver signal characteristics with calibration data set to determine position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the calculations in Schantz to the eLORAN receiver circuitry in Yakubisin, Johanessen and Schopis in order to determine the location of an object for the purpose of inventory tracking and cost-efficient operation (See Schantz, Para [0005]).
Regarding claim 14, Yakubisin further teaches said eLORAN receiver circuitry (Fig. 1, Para. [0022], line 6-8: the antenna receiver 30 includes a processor) is configured to calculate an E-field to H-field pulse arrival time difference (Fig. 3, Para. [0027], line 7-11: measure the time difference of arrival signals received through H-field antenna 111, 112 and E-field antenna 120 and E) ; and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H-field pulse arrival time difference(Para. [0027], line 7-11: triangulates the vehicle position).
Yakubisin, Johanessen and Schopis do not explicitly teach said eLORAN receiver circuitry is configured to calculate an E-field to H-field amplitude ratio, an E-field to H-field phase difference, and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H- field amplitude ratio, the E-field to H-field phase difference.
Schantz teaches said eLORAN receiver circuitry (Para. [0015], line 7-8: a control processor) is configured to calculate an E-field to H-field amplitude ratio, an E-field to H-field phase difference (Para. [0016], line 1-5: the control processor compares the difference between E-field and H-field phase and the difference between the E-field and H-field magnitude), and wherein said eLORAN receiver circuitry is configured to correct the position based upon the E-field to H- field amplitude ratio, the E-field to H-field phase difference (Para. [0015], line 4-8: a control processor compares the locator data set which is  generated comprising the receiver signal characteristics with calibration data set to determine position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the calculations in Schantz to the eLORAN receiver circuitry in Yakubisin, Johanessen and Schopis in order to determine the location of an object for the purpose of inventory tracking and cost-efficient operation (See Schantz, Para [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubisin, Johanessen and Schopis as applied to claim 1 above, and further in view of McLaughlin et al US Pub. No. 2012/0299793 (hereinafter McLaughlin).
Regarding claim 8, Yakubisin does not explicitly teach said electrically conductive element is disc-shaped.
McLaughlin teaches said electrically conductive element is disc-shaped (Para. [0021], line 23-29: the radiating element 102 of patch antenna 100 can be in different shapes, such as a rectangle, a circle, an oval, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the disc-shaped feature as taught in Mclaughlin to the antenna arrangement as taught in Yakubisin, Johanessen and Schopis for the purpose of changing the shape of the patch antenna. Therefore, the antenna as a whole would have desired radiating characteristics because different antenna shape will generate different pattern and direction radiating signals.

Response to Arguments
Applicant’s arguments, see page 1, line 1-14 of the amended claims on Applicant’s Remarks, filed 05/19/22, with respect to the rejection of claims 1, 11 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yakubisin et al, Johanessen and Schopis. 
The Applicant argued that Yakubisin et al. discloses a complex antenna arrangement. It has its own complex signal reception requirements, necessitating its own complex antenna requirements. Accordingly, Applicant submits that Johanessen et al. and Yakubisin et al. are not properly combinable in the matter proposed by the Examiner.
The examiner respectfully disagrees. Despite of the complexity, Yakubisin et al antennas are configured to receive all of desired signals which include the eLORAN broadcast signals (para [0017], line 4-7). Therefore, Yakubisin does teach the H-field antennas and E-field antenna configured to receive H-field and E-field signals of the eLORAN broadcast signals. It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the H-field antennas with the ferromagnetic core with ferromagnetic arms extending outwardly and conductive winding surrounding each ferromagnetic arms as taught in Johanessen. Therefore, the combination of Yakubisin and Johanessen would be proper.
	
Applicant also argued that Examiner's is improperly construing the separate microstrip GPS antenna of Wang Jie et al. in an attempt to meet the electrically conductive patch element of the eLORAN receiver antenna as in the claimed invention.
The Examiner agrees that with the amended claim recites an electrically conductive patch element adjacent said ferromagnetic configured to respond to an E-field signal of the eLORAN broadcast signal has overcome the “GPS patch antenna” in Wang Jie et al reference in previous office action. Therefore, the examiner has found Schopis reference to combine with Yakubisin to reject the claims. Yakubisin reference teaches the E-field antenna is adjacent to the H-field antennas (Fig. 1, para [0022], line 1-3: the E-field antenna 120 and the H-field antennas 111 and 112 are co-located in a single package 130, which under BRI can be understood as being adjacent and the H-field antennas comprises a ferrite brick, see para [0035], line 1-7), it would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to substitute the E-field antenna with a patch element as taught in Schopis.
Claims 3-10, 13-17 and 20  are dependent on claims 1, 11 and 18, and also rejected as explained above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845